OPINION OF THE COURT
Per Curiam.
Petitioner Departmental Disciplinary Committee for the First Judicial Department seeks an order confirming the *48Hearing Panel’s report and recommendation that respondent Paul Lieber be suspended from the practice of law.
Respondent was admitted to the practice of law in New York by the First Judicial Department on December 23, 1971 under the name Paul Gerald Lieber and at all times relevant herein has maintained an office for the practice of law within this Department.
By notice and statement of charges dated December 20, 1991, respondent was charged with four allegations of professional misconduct. After a hearing, the Hearing Panel sustained only Charge One, which alleged that respondent had engaged in conduct that adversely reflects on his fitness to practice law, in violation of Code of Professional Responsibility DR 1-102 (A) (6), in that he requested a client’s fiancée to "provide” a woman for him and that he thereafter made sexual advances and engaged in sexual relations in the courthouse with the woman in question.
Upon a review of the evidence, we find ample evidence to support the Hearing Panel’s findings that respondent engaged in the alleged misconduct. Under the circumstances, the appropriate sanction is a two-year suspension. (See, Matter of Bowen, 150 AD2d 905, lv denied 74 NY2d 610; see also, Matter of Rudnick, 177 AD2d 121.)
Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ., concur.
Application granted and respondent is suspended from practice as an attorney and counselor-at-law in the State of New York for a period of two years, effective November 18, 1994, and until the further order of this Court.